Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  September 9, 2014                                                                   Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149073(65)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Bridget M. McCormack
            Plaintiff-Appellee,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 149073
  v                                                          COA: 310649
                                                             Oakland CC: 2011-238930-FC
  RAHIM OMARKHAN LOCKRIDGE,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of the defendant-appellant for a second
  extension to the time for filing his brief on appeal is GRANTED. The brief will be
  accepted as timely filed if filed on or before September 23, 2014.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2014